PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and it appearing that there was substantial evidence to support the decision of the Board of Tax Appeals that there was a deficiency in income taxes for the year 1937, in the sum of $671.81; but it appearing that petitioners were entitled to a deduction for the loss of 18 sheep at a cost of $7 each, or $126, for 1936, instead of $3 each, as determined by the Board, the decision fixing a deficiency in the amount of $713.31 for 1936 is modified so as to fix the deficiency at the amount of $705.68, and no other reversible error appearing, the order of the Board as herein modified is affirmed.